id office uilc cca_2009090810495932 ----------------------------- number release date from -------------------- sent tuesday september am to --------------------- cc -------------------- subject re employee_discounts for same sex domestic partner ----- the doma has been in effect for many years since i think and it is pretty unequivocal with respect to its definition of a spouse the law is very specific has the taxpayer asserted that it had a reasonable belief that the benefits were excludable from wages if so what sort of information is the taxpayer pointing to to support its assertion that it had a reasonable belief that the benefits were excludable from wages for example was it relying upon a legal opinion or other authority i think we would say that a failure to investigate the law is a form of willful_blindness and this would not be sufficient to demonstrate a reasonable belief that the benefits were excludable from wages i think that the claim that i didn't know about the doma would not in and of itself demonstrate a reasonable belief hope this is helpful --------
